 

Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between National CineMedia,
Inc. (the “Company or Employer”), and Katherine L. Scherping (“Executive”, and
together with the Company or Employer, the “Parties”), is entered into as of
August 11, 2016 (the “Execution Date”). In consideration of the covenants and
agreements contained herein, the Parties agree as follows:

1. Employment. The Employer agrees to employ Executive and Executive agrees to
be employed by the Employer, beginning as of August 11, 2016 (the “Effective
Date”) and Executive’s employment under this Agreement shall terminate on the
earlier of (i) December 31, 2018 or (ii) the termination of Executive’s
employment under this Agreement.  The period from the Effective Date until the
termination of Executive’s employment under this Agreement is referred to as the
“Employment Period.” To the extent Executive remains employed by the Company
after the expiration of the Employment Period, such employment will be subject
to the terms and conditions to which the Company and Executive at that time will
agree.

2. Positions and Authority. Executive shall serve in the position of Chief
Financial Officer of the Employer, reporting to the Chief Executive Officer of
the Company, or in such other positions as the Parties may agree.

Executive agrees to serve in the position referred to in this Section 2 and to
perform diligently and to the best of her abilities the duties and services
appertaining to such offices as assigned to her from time to time, as well as
such additional duties and services appropriate to such offices that the Parties
may agree upon from time to time.

During the Employment Period, Executive shall devote her full business time and
efforts to the business and affairs of the Company and its subsidiaries,
provided that Executive shall be entitled to serve as a member of the board of
directors of a reasonable number of other companies, to serve on civic,
charitable, educational, religious, public interest or public service boards,
and to manage Executive’s personal and family investments, in each case, to the
extent such activities do not materially interfere with the performance of
Executive’s duties and responsibilities hereunder and do not conflict with
Executive’s obligations under Section 6. Executive shall not become a director
of any for profit entity without first receiving the approval of the Board of
Directors of the Company (the “Board”), which shall not be unreasonably
withheld.

 

3. Compensation and Benefits.

(a) Sign-On Compensation. In consideration of the commencement of Executive’s
employment hereunder the Executive will receive a time-based restricted share
award granted effective on the commencement of employment, with a grant date
fair market value equal to $400,000, the number of shares to be determined by
dividing such amount by the average closing share price of the Company’s common
stock as reported on the NASDAQ for the 30 days immediately prior to the
Execution Date, with vesting to occur in three equal installments on each of the
first three anniversaries of the grant date (the “Initial Equity”), subject to
Executive’s continued employment through each applicable vesting date. The
Initial Equity shall (i) be issued under the National CineMedia, Inc. 2016
Equity Incentive Plan (as amended from time to time, the “EIP”) and (ii) be
subject to the Company’s standard form of time-based restricted share award
agreement under the EIP. The Initial Equity shall be subject to accelerated
vesting in the event of Executive’s death, Disability (defined below), an
Involuntary Termination (defined below), or a Change in Control (defined below).

(b) Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive an initial Base Salary of
$400,000 per year, payable in accordance with the normal payroll practices of
the Company (but not less frequently than monthly), less required deductions for
state and federal withholding tax, social security and all other employment
taxes and payroll deductions. The Base Salary shall be reviewed by the Board not
less often than annually. The term “Base Salary” shall refer to the Base Salary
as may be in effect from time to time.

1

 

 



--------------------------------------------------------------------------------

 

(c) Annual Incentive Compensation. During the Employment Period, Executive shall
be eligible to participate in an annual cash bonus program maintained for senior
executive officers of the Company (the “Annual Incentive Program” or the
“Plan”), with a minimum target annual bonus equal to 75% of Base Salary (the
“Target Bonus”) for each year during the Employment Period in which Executive
participates in the Annual Incentive Program; provided, however, that any bonus
related to calendar year 2016 (i) shall be prorated for the period between the
Effective Date and December 31, 2016, and (ii) shall not be less than the full
amount of the bonus for the prorated period, as calculated per the terms of the
Company’s existing Performance Bonus Plan. The actual amount of the annual bonus
earned by and payable to Executive for any year or portion of a year, as
applicable, shall be determined upon the satisfaction of goals and objectives
established by the Compensation Committee pursuant to the Plan, and shall be
subject to such other terms and conditions of the Annual Incentive Program as in
effect from time to time, provided that all awards shall be designed in a manner
such that the annual bonus will be treated as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code,
as amended (the “Code”). Each bonus paid under the Annual Incentive Program
shall be paid to Executive no later than March 15th of the calendar year
following the calendar year for which the bonus is earned.

(d) Long-Term Incentive Grants. The Company shall provide to Executive, on an
annual basis during the Employment Period, the opportunity to receive a
long-term incentive award in such amount and pursuant to such terms as may be
determined in the sole discretion of the Board, delivered through vehicles and
designs that are generally consistent with those awarded to the Company’s other
senior executive officers in each year.

(e) Other Benefits.

(i) Savings and Retirement Plans. Except as otherwise limited by applicable law,
Executive shall be entitled to participate in all qualified and non-qualified
savings and retirement plans applicable generally to other senior executive
officers of the Company, in accordance with the terms of the plans, as may be
amended from time to time.

 

(ii) Welfare Benefit Plans. Except as otherwise limited by applicable law,
Executive and/or her eligible dependents shall be eligible to participate in and
shall receive all benefits under the Company’s welfare benefit plans and
programs applicable generally to other senior executive officers of the Company
in accordance with the terms of the plans, as may be amended from time to time.

(iii) Business Expenses. Subject to Section 15, Executive shall be reimbursed
for reasonable travel and other expenses incurred in the performance of
Executive’s duties on behalf of the Company in a manner consistent with the
Company’s policies regarding such reimbursements, as may be in effect from time
to time.

(iv) Other Benefits. Executive shall receive such other benefits as are then
customarily provided generally to the other senior officers of the Company and
of its subsidiaries, as determined from time to time by the Board or the Chief
Executive Officer, including, without limitation, paid vacation in accordance
with the Company’s practices as in effect from time to time.

4. Termination of Employment.

(a) Executive’s employment under this Agreement shall terminate upon the
earliest to occur of: (i) the expiration and non-renewal of the term of this
Agreement at the end of the Employment Period, pursuant to Section 1 hereof;
(ii) termination due to Disability; (iii) termination of Executive’s employment
by the Company for any reason other than termination due to Disability;
(iv) Executive’s death; or (v) termination of Executive’s employment by
Executive for any reason. Upon the termination of Executive’s employment with
the Company for any reason, Executive shall be deemed to have resigned from the
Board if a member at such time and all other positions with the Employer or any
of its Affiliates (defined below) held by Executive as of the date immediately
preceding her termination of employment.

(b) If Executive’s employment ends for any reason, except as otherwise
contemplated in this Section 4, Executive shall cease to have any rights to
salary, bonus (if any) or other benefits, other than (i) the earned but unpaid
portion of Executive’s Base Salary through the date of termination or
resignation, (ii) any annual, long-term, or other incentive award that relates
to a completed fiscal year or performance period, as applicable, and is payable
(but not yet paid) on or before the date of termination or resignation, which
shall be paid in accordance with the terms of such

2

 

 



--------------------------------------------------------------------------------

 

award, (iii) a lump-sum payment in respect of accrued but unused vacation days
at Executive’s per-business-day Base Salary rate, (iv) any unpaid expense or
other reimbursements due to Executive, and (v) any other amounts or benefits
required to be paid or provided by law or under any plan, program, policy or
practice of the Company, provided that Executive shall not be entitled to any
payment or benefit under any Company severance plan, or any replacement or
successor plan (subsections 4(b)(i)-(v), the “Accrued Benefits”). The Accrued
Benefits shall be paid as soon as administratively practicable following the
date of termination, in accordance with Employer’s policy and applicable law,
subject to all required payroll deductions and withholdings.

(c) Termination by Death. In the event that Executive’s employment is terminated
by death, then in addition to the Accrued Benefits and subject to Section 15:

(i) Executive’s beneficiaries shall be entitled to: (x) Executive’s Base Salary,
at the rate in effect on the date of Executive’s death, through the end of the
month in which her death occurs (excluding any amounts payable as part of the
Accrued Benefits), payable on the first payroll date that occurs after the date
of Executive’s death, and (y) other benefits (other than the payment of
severance) to which Executive would be entitled, that are made available to
employees of the Company in general upon termination of employment under similar
circumstances in accordance with applicable plans and programs of the Company;

(ii) the Initial Equity shall vest in full, to the extent issued and outstanding
but unvested on the date of Executive’s death; and

(iii) if Executive’s spouse and eligible dependents, as applicable, were covered
under the Employer’s medical plan or plans immediately prior to the termination
of Executive’s employment, and timely elect continued coverage under such
medical plan or plans pursuant to COBRA, Employer will pay the applicable
premium required for COBRA continuation coverage for Executive’s spouse and
eligible dependents, as applicable, until the first anniversary of the date of
Executive’s death.

Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or of a judicial
determination of her incompetence, reference in this Agreement to Executive
shall be deemed to refer to her beneficiary, and if Executive shall not have
designated a beneficiary, her estate or legal representative (as the case may
be).

(d) Termination due to Disability. In the event that Executive’s employment is
terminated by the Employer or Executive due to Executive’s Disability, such
termination to be effective 30 days after delivery of written notice thereof,
then in addition to the Accrued Benefits and subject to Section 15 and
Executive’s continuing compliance with Section 6 of this Agreement:

(i) the Company shall pay Executive an amount equal to 50% of Base Salary,
offset by any payments that Executive may receive under the Company’s long-term
disability plan and any supplement thereto, whether funded or unfunded, that is
adopted or provided by the Company for Executive’s benefit, payable in a lump
sum on the first payroll date that occurs after the 55th day following the
effective date of her termination;

(ii) the Initial Equity shall vest in full, to the extent issued and outstanding
but unvested on the effective date of Executive’s termination; and

(iii) Executive shall be permitted to continue participation in all employee
benefit plans or programs as in effect from time to time in which Executive was
participating on the effective date of her termination until the date she
receives equivalent coverage in benefits, but in no event for a period longer
than 12 months, provided that (i) Executive and/or her eligible dependents shall
be eligible to participate in continued coverage under Employer’s medical plan
or plans for the maximum period required by COBRA or any applicable state
continuation coverage law and (ii) in the event that, under the terms of any
employee benefit plan or program referred to in this paragraph, Executive may
not continue her participation, she shall be paid the after-tax cost that would
be incurred by Executive in obtaining such benefit on the lowest available
individual basis, of the benefits provided under any plan or program in which
she is unable to participate for the period specified in this paragraph. (e)
Termination by the Company for

3

 

 



--------------------------------------------------------------------------------

 

Cause. In the event that Executive’s employment is terminated by the Employer
for Cause, Executive will be entitled to the Accrued Benefits.

(f) Involuntary Termination. If Executive’s employment hereunder shall be
terminated in a manner constituting an Involuntary Termination, then in addition
to the Accrued Benefits and subject to Section 15 and Executive’s continuing
compliance with Section 6 of this Agreement:

(i) the Company shall pay Executive the Severance Amount (defined below);

 

(ii) the Initial Equity shall vest in full, to the extent issued and outstanding
but unvested on the date of the Involuntary Termination;

(iii) Until the Executive receives equivalent coverage in benefits, for a period
up to twelve months, the Company (or its successor-in-interest) shall pay
Executive monthly an amount equal to 100% of the monthly premium paid by the
Executive for COBRA coverage elected by Executive (as may be applicable to
Executive, Executive’s spouse and dependents) under the Company’s group health
and dental plans; and

(iv) Executive shall be entitled to other benefits (other than for the payment
of severance) that are made available to employees of the Company in general
upon termination of employment under similar circumstances in accordance with
applicable severance plans and programs of the Company.

(g) Voluntary Resignation by Executive. Executive may voluntarily terminate her
employment with the Company at any time with or without notice and with or
without reason. Such voluntary termination by Executive shall include, without
limitation, Executive’s decision not to renew this Agreement upon expiration of
the Employment Period if the Company offers to renew this Agreement on economic
terms and conditions at least equal to this Agreement and for a term at least
equal to one year. In the event Executive voluntarily terminates her employment,
Executive’s salary shall cease on the termination date and Executive will not be
entitled to severance pay, pay in lieu of notice, or any other compensation
other than payment of the Accrued Benefits.

(h) No Excise Tax Gross-Up; Possible Reduction in Payments. Executive is not
entitled to any gross-up or other payment for golden parachute excise taxes
Executive may owe pursuant to Section 4999 of the Code. In the event that any
amounts payable pursuant to this Agreement or other payments or benefits
otherwise payable to Executive (a) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (b) but for this Section 4 would be
subject to the excise tax imposed by Section 4999 of the Code, then such amounts
payable under this Agreement and under such other plans, programs and agreements
shall be either (i) delivered in full, or (ii) delivered as to such lesser
extent which would result in no portion of such benefits being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income and employment taxes
and the excise tax imposed by Section 4999 of the Code (and any equivalent state
or local excise taxes), results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. Any
reduction in payments and/or benefits required by this Section 4 shall occur in
the following order: (1) reduction of amounts payable under Section 4(b) or
other cash payments, beginning with payments scheduled to occur soonest;
(2) reduction of vesting acceleration of equity awards (in reverse order of the
date of the grant); and (3) reduction of other benefits paid or provided to
Executive.

(i) No Mitigation; No Offset. In the event of any termination of employment
under this Section 4, Executive shall be under no obligation to seek other
employment, and except as provided in Section 4(d)(iii) or Section 4(f)(iii),
she shall have no obligation to offset or repay any payments she receives under
this Agreement by any payments she receives from a subsequent employer;
provided, however, that (without limiting any rights of the Company for any
breach of this Agreement under law, equity or otherwise), if Executive violates
any provision of Section 6, any obligation of Employer to make payments to
Executive under Section 4 of this Agreement (other than the Accrued Benefits)
shall immediately cease.

5. Definitions.

(a) “ Cause ” shall mean the occurrence of any one of the following, as
determined by an express resolution of the independent members of the Board:

4

 

 



--------------------------------------------------------------------------------

 

(i) gross negligence or willful misconduct in the performance of, or Executive’s
abuse of alcohol or drugs rendering Executive unable to perform, the material
duties and services required for Executive’s position with the Company, which
neglect or misconduct, if remediable, remains unremedied for thirty (30) days
following written notice of such by the Company to Executive;

 

(ii) Executive’s conviction or plea of nolo contendere for any crime involving
moral turpitude or a felony;

(iii) Executive’s commission of an act of deceit or fraud intended to result in
personal and unauthorized enrichment of Executive at the expense of the Company
or any of its affiliates; or

(iv) Executive’s willful and material violation of the written policies of the
Company or any of its affiliates as in effect from time to time, Executive’s
willful breach of a material obligation of Executive to the Company pursuant to
Executive’s duties and obligations under the Company’s Bylaws, or Executive’s
willful and material breach of a material obligation of Executive to the Company
or any of its affiliates pursuant to this Agreement or any award or other
agreement between Executive and the Company or any of its affiliates.

No act or failure to act, on the part of the Executive, shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Employer; and provided further that no act or
omission by the Executive shall constitute Cause hereunder unless the Employer
has given detailed written notice thereof to the Executive, and the Executive
has failed to remedy such act or omission. By way of clarification, but not
limitation, for purposes of this definition of the term Cause, materiality shall
be determined relative to this Agreement and Executive’s employment, rather than
the financial status of the Company as a whole.

(b) “Change in Control” shall be deemed to have occurred upon the occurrence of:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “ Exchange Act ”)) (a “ Person ”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (x) the then outstanding shares of common stock of the Company (the “
Outstanding Company Common Stock ”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “ Outstanding Company Voting Securities ”); provided
, however , that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A) or (B) of paragraph
(iv) below, or (E) any acquisition by a Founding Member (as defined in the
National CineMedia, LLC Third Amended and Restated Limited Liability Operating
Agreement, dated as of February 13, 2007); or

(ii) The acquisition by any Person, other than a Founding Member, of the right
to (A) elect or (B) nominate for election or (C) designate for nomination
pursuant to a Director Designation Agreement dated February 13, 2007 among the
Company and the Founding Members, a majority of the members of the Company’s
Board;

(iii) The acquisition by any Person, other than the Company or a Founding
Member, of beneficial ownership of more than 50% of the Units of NCM LLC; or

(iv) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “ Business Combination ”), in
each case, unless, following such Business Combination, (A) (x) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either

5

 

 



--------------------------------------------------------------------------------

 

directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; and (y) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were individuals who, as of the Effective Date, constitute the Board
(the “ Incumbent Board ”); provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board or was designated
pursuant to a Director Designation Agreement dated February 13, 2007 among the
Company and the Founding Members shall be considered as though such individual
were a member of the Incumbent Board, at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination or (B) the Founding Members beneficially own, more than 50% of,
respectively, the outstanding shares of common stock or voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination; or

(v) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

(vi) Approval by the members of NCM LLC of a complete liquidation or dissolution
of NCM LLC.

 

(c) “Covered Period” shall mean the period beginning on the date of a Change in
Control and ending twelve (12) months after the Change in Control.

(d)  “Disability” shall mean the illness or other mental or physical disability
of Executive, resulting in her failure to perform substantially her duties under
this Agreement for a period of six or more consecutive months.

(e) “Good Reason” shall mean the Executive’s voluntary resignation of employment
for one or more of the following reasons occurring without Executive’s consent:

(i) a material adverse change in the nature, scope or status of the Executive’s
position, authorities or duties (specifically including, but not limited to, not
being the Chief Financial Officer of the Company or Chief Financial Officer of
NCM LLC);

(ii) a material reduction in the Executive’s annual salary, Target Bonus,
long-term incentive award value, or material reduction to the Executive’s
aggregate benefits, or other compensation plans;

(iii) relocation of the Executive’s primary place of employment of more than
thirty-five (35) miles from the Executive’s primary place of employment
immediately following the Effective Date;

(iv) failure by an acquirer to assume this Agreement at the time of the Change
of Control; or

(v) a material breach by the Company, or its successor, of this Agreement.

Notwithstanding the foregoing, prior to the Executive’s voluntary resignation
for Good Reason, the Executive must give the Company written notice of the
existence of any condition set forth in clause (i) – (v) above within 90 days of
such initial existence and the Company shall have 30 days from the date of such
notice in which to cure the condition giving rise to Good Reason, if curable.
If, during such 30-day period, the Company cures the condition giving rise to
Good Reason, no benefits shall be due under Section 4 of this Agreement with
respect to such occurrence. If, during such 30-day period, the Company fails or
refuses to cure the condition giving rise to Good Reason and it is determined
such Good Reason does exist, the Executive shall be entitled to benefits under
Section 4 of this Agreement upon such Termination; provided such Termination
occurs within twelve (12) months of such initial existence of the applicable
condition, but not later than the end of the Employment Period.

(f) “Involuntary Termination” shall mean a termination during the Employment
Period either:

(i) By the Company, its Affiliates or successors, other than a termination for
Cause;

(ii) By Executive for Good Reason, effective upon Executive providing the
Company with written notice of the termination for Good Reason (for the
avoidance of doubt, such written notice of termination shall be in addition to
the 90 day written notice required in Section 5(e)); or

6

 

 



--------------------------------------------------------------------------------

 

(iii) By reason of the Company’s refusal to renew this Agreement on economic
terms and conditions at least equal to this Agreement and for a term at least
equal to one year at the end of the Employment Period.

 

(g) “Severance Amount” shall mean:

(i) for an Involuntary Termination occurring during the Employment Period and
not during a Covered Period, an amount equal to 100% of Base Salary, plus 100%
of Target Bonus, payable in equal installments within a 12-month period starting
on the date of Involuntary Termination, commencing on the first payroll date
that occurs after the 55th day following the date of the Involuntary
Termination; or

(ii) for an Involuntary Termination occurring during a Covered Period, an amount
equal to 100% of Base Salary, plus 100% of Target Bonus, payable in equal
installments within a 12-month period starting on the date of Involuntary
Termination, commencing on the first payroll date that occurs after the 55th day
following the date of the Involuntary Termination.

6. Restrictive Covenants. Executive acknowledges that the Company is engaged in
a highly competitive business and that the preservation of its Proprietary or
Confidential Information (as defined in Section 6(a) below) to which Executive
has been exposed or acquired, and will continue to be exposed to and acquire, is
critical to the Company’s continued business success. Executive also
acknowledges that the Company’s relationships with its business partners
hereinafter “Business Partners” which means NCM LLC, AMC, Cinemark and Regal and
all their respective Affiliates together with any chain, circuit or group (of
any nature of description) of movie theaters or like venues which now or
hereafter enter into business relations with the Company), are extremely
valuable and that, by virtue of Executive’s employment with the Company, she may
have contact with such Business Partners on behalf of and for the benefit of the
Company. As a result, Executive’s engaging in or working for or with any
business which is directly or indirectly competitive with the Company’s
business, given Executive’s knowledge of the Company’s Proprietary or
Confidential Information, would cause the Company great and irreparable harm if
not done in strict compliance with the provisions of this Section 6. Therefore,
Executive acknowledges and agrees that in consideration of all of the above and
in exchange for access to the Company’s Proprietary or Confidential Information
Executive will be bound by, and comply in all respects with, the provisions of
this Section 6.

(a) Confidentiality. Executive shall at all times hold in strict confidence any
Proprietary or Confidential Information related to the Company or any of its
affiliates (which shall mean any entity that, directly or indirectly, is
controlled by, controls or is under common control with the Company and/or any
entity in which the Company has a significant equity interest, in either case as
determined by the Board, hereinafter “Affiliates”) (including without limitation
AMC, Cinemark, Regal and NCM, LLC), except that Executive may disclose such
information as required by law, court order, regulation, or similar order
provided Executive shall first have notified the Company of the pendency of such
proceeding and afforded the Company an opportunity to intervene and defend
against disclosure. For purposes of this Agreement, the term “Proprietary or
Confidential Information” shall mean all non-public information relating to the
Company or any of its Affiliates (including but not limited to all marketing,
alliance, social media, advertising, and sales plans and strategies; pricing
information; financial, advertising, and product development plans and
strategies; compensation and incentive programs for employees; alliance
agreements, plans, and processes; plans, strategies, and agreements related to
the sale of assets; third party provider agreements, relationships, and
strategies; business methods and processes used by the Company and its
employees; all personally identifiable information regarding Company employees,
contractors, and applicants; lists of actual or potential Business Partners; and
all other business plans, trade secrets, or financial information of strategic
importance to the Company or its Affiliates) that is not generally known in the
Company’s industry, that was learned, discovered, developed, conceived,
originated, or prepared during Executive’s employment with the Company, and the
competitive use or disclosure of which would be harmful to the business
prospects, financial status, or reputation of the Company or its Affiliates at
the time of any disclosure by Executive.

 

The relationship between Executive and the Company and its Affiliates is and
shall continue to be one in which the Company and its Affiliates repose special
trust and confidence in Executive, and one in which Executive has and shall have
a fiduciary relationship to the Company and its Affiliates. As a result, the
Company and its Affiliates shall, in the course of Executive’s duties to the
Company, entrust Executive with, and disclose to Executive, Proprietary or
Confidential Information. Executive recognizes that Proprietary or Confidential
Information has been developed or acquired, or will be developed or acquired, by
the Company and its Affiliates at great expense, is proprietary to the Company
and its Affiliates, and is and shall remain the property of the Company and its
Affiliates. Executive

7

 

 



--------------------------------------------------------------------------------

 

acknowledges the confidentiality of Proprietary or Confidential Information and
further acknowledges that Executive could not competently perform Executive’s
duties and responsibilities in Executive’s position with the Company and/or its
Affiliates without access to such information. Executive acknowledges that any
use of Proprietary or Confidential Information by persons not in the employ of
the Company and its Affiliates would provide such persons with an unfair
competitive advantage which they would not have without the knowledge and/or use
of the Proprietary or Confidential Information and that this would cause the
Company and its Affiliates irreparable harm. Executive further acknowledges that
because of this unfair competitive advantage, and the Company’s and its
Affiliates’ legitimate business interests, which include their need to protect
their goodwill and the Proprietary or Confidential Information, Executive has
agreed to the post-employment restrictions set forth in this Section 6. Nothing
in this Section 6(a) is intended, or shall be construed, (i) to limit the
protection of any applicable law or policy of the Company or its Affiliates that
relates to the protection of trade secrets or confidential or proprietary
information or (ii) to limit Executive’s ability to initiate communications
directly with, or to respond to any inquiry from, or provide testimony before,
the SEC, FINRA, any other self-regulatory organization or any other state or
federal regulatory authority.

(b) Non-Solicitation of Employees. During Executive’s employment and for the
one-year period following termination of Executive’s employment for any reason
(the “Coverage Period”), Executive hereby agrees not to, directly or indirectly,
solicit, hire, seek to hire, or assist any other person or entity (on her own
behalf or on behalf of such other person or entity) in soliciting or hiring any
person who is at that time an employee, consultant, independent contractor,
representative, or other agent of the Company or any of its Affiliates to
perform services for any entity (other than the Company or its Affiliates), or
attempt to induce or encourage any such employee to leave the employ of the
Company or its Affiliates.

(d) Non-Competition.

(i) In return for, among other things, all of the above and the Company’s
promise to provide the Proprietary or Confidential Information described herein,
Executive agrees that during Executive’s employment and the Coverage Period,
Executive shall not compete with the Company by providing work, services or any
other form of assistance (whether or not for compensation) in any capacity,
whether as an employee, consultant, partner, or otherwise, to any Competitor
that (1) is the same or similar to the services Executive provided to the
Company or (2) creates the reasonable risk that Executive will (willfully,
inadvertently or inevitably) use or disclose the Company’s Proprietary or
Confidential Information. “Competitor” includes any business that operates or
does business similar in nature to that of the Company during the Employment
Period in any State, territory, or protectorate of the United States in which
the Company or an Affiliate does business and/or in any foreign country in which
the Company or an Affiliate has or maintains any place of business, venue,
facility, or otherwise conducts business, as of the date of Executive’s
termination of employment with the Company. Executive further acknowledges and
agrees that the restrictions imposed in this subparagraph (i) will not prevent
Executive from earning a livelihood and that they are reasonable.

(ii) Notwithstanding the foregoing, should Executive consider working for or
with any actually, arguably, or potentially competing business following the
termination of Executive’s employment with the Company or any of its Affiliates
and during the Coverage Period, then Executive agrees to provide the Company
with two (2) weeks advance written notice of Executive’s intent to do so, and
also to provide the Company with accurate information concerning the nature of
Executive’s anticipated job responsibilities in sufficient detail to allow the
Company to meaningfully exercise its rights under this Section 6 . After receipt
of such notice, the Company may then agree, in its sole, absolute, and
unreviewable discretion, to waive, modify, or condition its rights under this
Section 6 . In particular, the Company may agree to modify Section (d)(i) if the
Company concludes that the work Executive will be performing for a Competitor is
different from the work Executive was performing during Executive’s employment
with the Company or any of its Affiliates and/or (2) there is no reasonable risk
that Executive will (willfully, inadvertently or inevitably) use or disclose the
Company’s Proprietary or Confidential Information.

(e) Non-Solicitation of Business Partners. Executive acknowledges that, by
virtue of her employment by the Company or its Affiliates, Executive has gained
or will gain knowledge of the identity, characteristics, and preferences of the
Company’s Business Partners, among other Proprietary or Confidential
Information, and that Executive would inevitably have to draw on such
information if she were to solicit or service the Company’s Business Partners on
behalf of a Competitor. Accordingly, during the Employment Period and the
Coverage Period, Executive agrees not to, directly or indirectly, solicit the
business of or perform any services of the type she performed or sell

8

 

 



--------------------------------------------------------------------------------

 

any products of the type she sold during her employment with the Company for or
to actual or prospective Business Partners of the Company (i) as to which
Executive performed services, sold products or as to which employees or persons
under Executive’s supervision or authority performed such services, or had
direct contact, or (ii) as to which Executive had accessed Proprietary or
Confidential Information during the course of Executive’s employment by the
Company, or in any manner encourage or induce any such actual or prospective
Business Partner to cease doing business with or in any way interfere with the
relationship between the Company and its Affiliates and such actual or
prospective Business Partner. Executive further agrees that during the
Employment Period and the Coverage Period, Executive will not encourage or
assist any Competitor to solicit or service any actual or prospective Business
Partners or otherwise seek to encourage or induce any Business Partners to cease
doing business with, or reduce the extent of its business dealings with the
Company.

(f) Non-Interference. During Executive’s Employment Period and the Coverage
Period, Executive agrees that Executive shall not, directly or indirectly,
induce or encourage any Business Partner or other third party, including any
provider of goods or services to the Company, to terminate or diminish its
business relationship with the Company; nor will Executive take any other action
that could, directly or indirectly, be detrimental to the Company’s
relationships with its Business Partners and providers of goods or services or
other business affiliates or that could otherwise interfere with the Company’s
business.

(g) Non-Disparagement. The Parties agree during and following the Employment
Period not to make, or cause to be made, any statement, observation, or opinion,
or communicate any information (whether oral or written, directly or indirectly)
that (i) accuses or implies that the other Party or its Affiliates, as may be
applicable, engaged in any wrongful, unlawful or improper conduct, whether
relating to Executive’s employment (or the termination thereof), the business,
management, or operations of the Company or its Affiliates, as may be
applicable, or otherwise of either Party, or (ii) disparages, impugns, or in any
way reflects adversely upon the business or reputation of the other Party or
their subsidiaries or affiliates, as may be applicable. Nothing herein will be
deemed to preclude either Party from providing truthful testimony or information
pursuant to subpoena, court order, or similar legal process, instituting and
pursuing legal action, or engaging in other legally protected speech or
activities.

(h) Breach. Executive acknowledges that the restrictions contained in this
Agreement are fair, reasonable, and necessary for the protection of the
legitimate business interests of the Company, that the Company will suffer
irreparable harm in the event of any actual or threatened breach by Executive,
and that it is difficult to measure in money the damages which will accrue to
the Company by reason of a failure by Executive to perform any of Executive’s
obligations under this Section 6. Accordingly, if the Company or any of its
subsidiaries or Affiliates institutes any action or proceeding to enforce their
rights under this Section 6, to the extent permitted by applicable law,
Executive hereby waives the claim or defense that the Company or its Affiliates
has an adequate remedy at law, Executive shall not claim that any such remedy at
law exists, and Executive consents to the entry of a restraining order,
preliminary injunction, or other preliminary, provisional, or permanent court
order to enforce this Agreement, and expressly waives any security that might
otherwise be required in connection with such relief. Executive also agrees that
any request for such relief by the Company shall be in addition and without
prejudice to any claim for monetary damages and/or other relief which the
Company might elect to assert. In the event Executive violates any provision of
this Section 6.  In the event Executive violates any provision of this
Section 6, and the Company is the completely prevailing party in such action,
the Company shall be entitled to recover all costs and expenses of enforcement,
including reasonable attorneys’ fees, and the time periods set forth above shall
be extended for the period of time Executive remains in violation of the
provisions. Conversely, in the event that Executive is the completely prevailing
party in any action brought by the Company with respect to this Section 6, then
Executive shall be entitled to recover all costs and expenses of defense,
including reasonable attorneys’ fees and shall thereafter be relieved of all
restrictions contained in this Section 6. In the event any provision of this
Section is found to be unenforceable by a court of competent jurisdiction it is
agreed the remaining and other provisions shall be enforced and the provision so
found unenforceable shall be reformed so as to be enforceable to the maximum
extent allowed by law.

(i) Release. Executive’s execution of a complete and general release of any and
all of her potential claims (other than for benefits and payments described in
this Agreement or any other vested benefits with the Employees and/or their
affiliates) against the Employer, any of its affiliated companies, and their
respective successors and any officers, employees, agents, directors, attorneys,
insurers, underwriters, and assigns of the Employer or its affiliates and/or
successors, in a form provided by Employer (which form shall be generally
consistent with the form of

9

 

 



--------------------------------------------------------------------------------

 

severance agreement and general release then used by Employer for senior
executives), and any legally required revocation period applicable to such
release having expired without Executive revoking such release, is an express
condition of Executive’s right to receive termination payments, vesting, and
benefits under this Agreement. Executive shall be required to execute within 45
days after Executive’s termination of employment a general waiver and release
agreement which documents the release required under this Section 6(i).

7. Survival. Sections 6, 7, 9, 10 and 18, and such other provisions hereof as
may so indicate shall survive and continue in full force and effect in
accordance with their respective terms, notwithstanding any termination of the
Employment Period.

8. Notices. Any notice provided for in this Agreement shall be in writing and
shall be delivered (i) personally, (ii) by certified mail, postage prepaid,
(iii) by UPS, Federal Express or other reputable courier service regularly
providing evidence of delivery (with charges paid by the party sending the
notice), or (iv) by facsimile or a PDF or similar attachment to an email,
provided that such telecopy or email attachment shall be followed within one (1)
business day by delivery of such notice pursuant to clause (i), (ii) or
(iii) above. Any such notice to a party shall be addressed at the address set
forth below (subject to the right of a party to designate a different address
for itself by notice similarly given):

If to the Company :

Gene Hardy

Executive Vice President, General Counsel and Secretary

National CineMedia, Inc.

9110 E. Nichols Avenue

Suite 200

Centennial, Colorado 80112

 

If to Executive:

To the most recent address on file with the Company

 

9. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the Parties, written or oral, which may have related in any manner
to the subject matter hereof.

10. No Conflict. Executive represents and warrants that Executive is not bound
by any employment contract, restrictive covenant, or other restriction
preventing Executive from carrying out Executive’s responsibilities for the
Employer, or which is in any way inconsistent with the terms of this Agreement.
Executive further represents and warrants that Executive shall not disclose to
the Employer or induce the Employer to use any confidential or proprietary
information or material belonging to any previous employer or others.

11. Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by Executive and her heirs, executors and personal representatives,
and the Company and its successors and assigns. Any successor or assignee of the
Company shall assume the liabilities of the Company hereunder, and for the
avoidance of doubt, no such assignment shall be treated as a termination of
Executive’s employment with the assignor for purposes of this Agreement.

12. Governing Law; Alternative Dispute Resolution. This Agreement shall be
governed by the internal laws (as opposed to the conflicts of law provisions) of
the State of Colorado. The Parties agree that any and all disputes, claims or
controversies arising out of or relating to this Agreement other than with
respect to Section 6 shall be submitted to JAMS, (Denver Colorado office) or its
successor, for mediation. Either party may commence mediation by providing to
JAMS and the other party a written request for mediation, setting forth the
subject of the dispute and the relief requested. The Parties will cooperate with
JAMS and with one another in selecting a mediator from the JAMS panel of
neutrals and in scheduling the mediation proceedings. The Parties agree that
they will participate in the mediation in good faith and that all mediation
costs will be borne by the Company. All offers, promises, conduct and
statements,

10

 

 



--------------------------------------------------------------------------------

 

whether oral or written, made in the course of the mediation by any of the
Parties, their agents, employees, experts and attorneys, and by the mediator or
any JAMS employees, are confidential, privileged and inadmissible for any
purpose, including impeachment, in any proceeding involving the Parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation.

 

13. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

14. Withholding. All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.

15. Code Section 409A. This Agreement is intended to be exempt from, or comply
with, the requirements of Section 409A of the Code, and shall be interpreted and
construed consistently with such intent. The payments to Executive pursuant to
this Agreement are also intended to be exempt from Section 409A of the Code to
the maximum extent possible, under either the separation pay exemption pursuant
to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant
to Treasury regulation §1.409A-1(b)(4). For purposes of Section 409A of the
Code, Executive’s right to receive any installment payments under this Agreement
(whether severance payments, reimbursements or otherwise) shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. To
the extent required to avoid the imposition of additional taxes and penalties
under Section 409A of the Code, any amounts under this Agreement are payable by
reference to Executive’s “termination of employment” such term and similar terms
shall be deemed to refer to Executive’s “separation from service,” within the
meaning of Section 409A of the Code; provided, however, that a “separation from
service” means a separation from service with the Company and all other persons
or entities with whom the Company would be considered a single employer under
Section 414(b) or 414(c) of the Code, applying the 80% threshold used in such
Code sections and the Treasury Regulations thereunder, all within the meaning of
Section 409A of the Code. Executive hereby agrees to be bound by the Company’s
determination of its “specified employees” (as such term is defined in
Section 409A of the Code) provided such determination is in accordance with any
of the methods permitted under the regulations issued under Section 409A of the
Code. Notwithstanding any other provision in this Agreement, to the extent any
payments made or contemplated hereunder constitute nonqualified deferred
compensation, within the meaning of Section 409A of the Code, then (i) each such
payment which is conditioned upon Executive’s execution of a release and which
is to be paid or provided during a designated period that begins in one taxable
year and ends in a second taxable year, shall be paid or provided in the later
of the two taxable years and (ii) if Executive is a specified employee (within
the meaning of Section 409A of the Code) as of the date of Executive’s
separation from service, each such payment that constitutes deferred
compensation under Section 409A of the Code and is payable upon Executive’s
separation from service and would have been paid prior to the six-month
anniversary of Executive’s separation from service, shall be delayed until the
earlier to occur of (A) the first day of the seventh month following Executive’s
separation from service or (B) the date of Executive’s death. Any reimbursement
payable to Executive pursuant to this Agreement shall be conditioned on the
submission by Executive of all expense reports reasonably required by Employer
under any applicable expense reimbursement policy, and shall be paid to
Executive within 30 days following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which Executive incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement, or in-kind benefit provided, during a calendar year
shall not affect the amount of expenses eligible for reimbursement, or in-kind
benefit to be provided, during any other calendar year. The right to any
reimbursement or in-kind benefit pursuant to this Agreement shall not be subject
to liquidation or exchange for any other benefit. In no event will Employer be
liable for any additional tax, interest or penalties that may be imposed on
Executive under Section 409A of the Code or for any damages for failing to
comply with Section 409A of the Code

 

16. Clawbacks. The payments to Executive pursuant to this Agreement are subject
to forfeiture or recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy or provision that the Company has
included in any of its existing compensation programs or plans or that it may be
required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

11

 

 



--------------------------------------------------------------------------------

 

17. Company Policies. Executive shall be subject to additional Company policies
as they may exist from time-to-time, including policies with regard to stock
ownership by senior executives and policies regarding trading of securities.

18. Indemnification. The Company agrees to indemnify Executive to the fullest
extent permitted by applicable law consistent with the Articles of Incorporation
and By-Laws of the Company as in effect on the effective date of this Agreement
with respect to any acts or non-acts she may have committed while she was an
officer, director and/or employee (i) of the Company or any subsidiary thereof,
or (ii) of any other entity if her service with such entity was at the request
of the Company.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
Execution Date.

 

 

 

 

 

NATIONAL CINEMEDIA, INC.

 

 

By:

 

/s/ Andrew J. England

Name:

 

Andrew J. England

Title:

 

Chief Executive Officer

 

KATHERINE L. SCHERPING

 

 

By:

 

/s/ Katherine L. Scherping

Name:

 

Katherine L. Scherping

Title:

 

Chief Financial Officer

 

 

12

 

 

